:

         .




                 Honorable John Q. iihA&ms
                 ColiIIlztssionor,
                 Deyu.t~~On~or^Banking
                 Austin, Toscs ,~

‘.




             :




                                             o?   such   dd.inqucnt   t-+Os.
                                                          .
                                                              .
                                                                          .   .                      a.     i

                                                                      .

          :

                  _.

                                 l!hCboa3 of tkc Act, therefore, purporte .toa&o             '       '
                       such notes or certi.Xcat~s elPgible:for the purpose mm-
                       izhnti by you, but we arc constraiuafi to hold thqt guch is
                       not the lCen1 erfect Or th3 Act.

                                 Jt is a cOnStitufiOna1  rcr,uircrz?nt, in the procces
                       OP legislation; thnt *iZobiil, (except g:eneralc~popria';lon
                       bflls, ahioh my ezibrrce thz various su3jects an3 aocounts)
    ‘.i
                       for   oncion aocount 02 Ishiohnorsys arq opgro?riatea)shall
                       cont2i.n more than me  s~i5jcct , C-hi& shall 35 Cspeooe'd in
                       itstitle.    But if my  f+~i,
                                                   joct. slx~ll be cdwaceri~ in cm act,
     : :.              thioh shall not be esprcsscil2x1tlr=.-CI title, Such crot.sha&l~be
     ,’
                       void only as to so ~zmh thereo^L es shall not be so ~erprosscil.a
                       -- ffeotidn 35, Article III, Constitutioi3 of Texa,s.

                                     The tit1o to s. B. HO...~QxJ,'6. as:f011me~                          ":,..
                  ‘:

              z
                       i             "An Act conferriag~M.%Ltional pomps on         -,
                                        bohool cUsti%~ts 11avi11~~
                                                                 a relatively
                                       large pcro3ntage~of&linquent tizxes,
                                       incl~.&Ug.pomr to bcrrm noncy an&    :
                                        issue?'0bligatLons +.o-ur~~ by SUOh tax-
                                        es sn.3to a5e su~3~msioitcry pibag&
                                        02 taxeo hsF,eaTtsrbrootin=;dcliaquent
                                        to.seoys the rolcaso OF fun&s ploilgeil
                                        for fzuc~3
                                                 oblrl~at%onc;gsoviG12g t&t
                                      _'the yovis5.obs of tk.s A&t ncy bo CII&&
:             :
                                        lativc cc all OAthOrlms., but that in            .       -
                                       ~the eveut of conPlLct, the ~rcvisLons
                                       hereof ehzll prcva.i.1;excting p%vi.s-
                                       ions inoklent to mx2 ml&ii;?= to'th'c
                                 .     subject;"an3 ilcolrrringen em?r&?ncy.(I
                               The subject. OT St&to &qositorios    or eli,giblc seour-
                   ,&ties f&&posits     ther~in.5 s .not codai,neA in t?ie t%tle, and
                  . p?L3r t3e .ipovisions of the Constitution abo?e.cuoted, Sub-
                    sootion 9 of the Act is void.

                                                          Very truly yours

                                                      ATTGi2~~~'G~:PZZIAL05'TZSAS